Dismissed and Memorandum Opinion filed November 5, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00837-CR

                     KEELAN JAWOM MIMS, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1510035

                          MEMORANDUM OPINION

      After a plea of guilty to the offense of burglary of a habitation with intent to
commit theft, appellant was sentenced to three years of deferred adjudication on
January 31, 2018. No motion for new trial was filed. Appellant’s notice of appeal
was not filed until October 1, 2019.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule
of Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address the
merits of the appeal. Under those circumstances it can take no action other than to
dismiss the appeal. Id.

      Accordingly, we order the appeal dismissed.



                                       PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2